DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
Applicant’s arguments center around the validity of combining prior art references. Specifically how they would be destroyed since light propagates in a direction opposite of what Applicant and Zhou discloses. Examiner respectfully disagrees. Light propagation can occur in either direction. Examiner relies on the teachings of the Webster to only show waveguides may exist outside a channel region and Fike to teach that waveguides may be tapered in a horizontal and vertical direction. This tapering structure is irrespective of propagation direction. Further, Webster discloses two regions 40 which tapers into region 52. If incident light is to travel from “large” to “small”, this tapered region with two waveguide sections exist as claimed. The intended use can be either to increase a taper or decrease a taper but the structure is the same.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8, 11, 21, 23, 25 and 28 arerejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While one of ordinary skill in that art could assume and guess as to the details regarding tapering sizes, shapes, right, isosceles, or the quadrilateral shapes, it appears the specification provides no disclosure as to these features, nor their resulting function. The terms “right”, “isosceles” and “quadrilateral” do not even appear within the Specification nor a visual representation in the Figures.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0156370 to Kim et al.
Kim discloses in the abstract and figures 2 and 10, an apparatus comprising: 
A substrate (10); 
A first optical waveguide (200) disposed proximate to the substrate; and 
A second optical waveguide (112) comprising: 
A first side (111) disposed at least partially on the substrate (section 11); and 
A second side (112) disposed partially within the first waveguide (figure 10), where a portion of the second side is tapered relative to the substrate (112; figure 2).
As to claim 19, Kim discloses the first waveguide (205) has an index of refraction smaller than the second waveguide (paragraph 69).
As to claim 21, the first waveguide is planar and therefore would have a quadrilateral cross section.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7-9, 17, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0156370 to Kim et al. in view of US 2004/0114869 to Fike et al.
Kim discloses in the abstract and figures an apparatus comprising: 
A first optical waveguide (205); and 
A second optical waveguide (112) disposed partially within the first optical waveguide (figure 10) having :
A first portion having a first cross-section having a trapezoidal configuration (112; figure 2). 	
As to claim 3, Kim discloses the first waveguide (205) has an index of refraction smaller than the second waveguide (paragraph 69). 
As to claim 4, the device is on a substrate (10) with the trapezoidal configuration tapering parallel to the substrate and being “right” (identical taper in figure 2).
As to claims 7 and 9, the device is a coupler configured to contract or expand a signal (this depends upon the direction of propagation as denoted by the arrows “P” in figures 13-14). 
As to claim 8, the first waveguide has a quadrilateral cross section (planar).
Claims 25-26 relate to the above and is disclosed by Kim.
However, Kim fails to disclose a second orthogonal cross section that is trapezoidal. Similarly, Claim 5 recites a right trapezoidal shape for both. 
Claims 17 and 27 relates to the above but uses different semantics to define the tapering in both directions.
Fike discloses such a tapering arrangement (figure 4 and paragraph 63) in both a vertical and lateral direction to reduce losses and to ensure proper mode matching (paragraph 6). Fike first discloses that this tapering can be done in either plane but then adds that the tapering occurs simultaneously. Furthermore, Fike discloses an untampered region (120) outside and not enclosed by a channel area.
It would have been obvious to one having ordinary skill in the art at to recognize the tapering of the waveguide can occur in one or both planes as taught by Fike and apply this principle to Kim to optimize coupling with minimal losses and maintaining desired modes.
Claims 10-12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fike.
	Kim in view of Fike discloses the invention including general measurements for lengths and widths that are about the value as claimed. 
	However, Kim in view of Fike fails to explicitly disclose lengths of a first wavguide, taper lengths, a width of 100nm at the end of the waveguide portion when viewed in the first plane. 
	It would have been obvious to one having ordinary skill in the art to size the waveguide since it has been held to be a matter of obvious design choice to change the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955) and to find an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617,F2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/            Primary Examiner, Art Unit 2874